1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     MONTE LEE BURCH,                                 Case No. 2:17-cv-00656-MMD-VCF

10                                 Petitioner,                       ORDER
             v.
11
      RENEE BAKER, et al.,
12
                               Respondents.
13

14          The Court finds good cause to grant Respondents’ unopposed motion for

15   enlargement of time (second request) (ECF No. 47).

16          It is therefore ordered that Respondents' unopposed motion for enlargement of time

17   (second request) (ECF No. 47) is granted. Respondents will have up to and including

18   February 5, 2020, to file a response to the motion for reconsideration (ECF No. 44) and to

19   file a reply to the opposition to the motion to dismiss (ECF No. 43).

20

21          DATED THIS 8th day of January 2020.

22

23                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
24

25

26

27

28
